DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 05/02/2022.  The applicant(s) amended claims 1, 5, 7, and 11.

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 

Regarding claim 1, the Applicant agues Nandy does not disclose or suggest the voice-enabled device 106 determines whether the speech utterance comprises an effective voice instruction. (Remarks: pg. 10) The Examiner respectfully disagrees.
First, the claims as filed do not recite determining whether the speech utterance comprises an effective voice instruction – only whether the utterance comprises a wake-up word. It is only when the utterance comprises the wake-up word does it determine that there is an effective voice instruction. In other words, the effective voice instruction is dependent on the presence of a wake-up word. The specification as filed recites a wake-up word is used to determine a voice instruction as being effective. (spec: par. 0070) Upon closer look at Nandy, the prior art as a whole similarly teaches receiving a trigger word that indicates to the voice-enabled device that a user is issuing a command. (Nandy: par. 0018) This clearly suggests voice-enabled device 106 determines whether the speech utterance comprises an effective voice instruction Therefore, Nandy teaches the claimed feature.

Regarding claim 1, the Applicant argues that the voice-enabled device does not process audio data. (Remarks: pg. 10) The Examiner respectfully disagrees.
Considering the prior art as a whole, the voice-enabled device 106 identifies the user speaking a wake word and continues to process the audio (par. 0041; ‘As noted above, upon the voice-enabled device 106 identifying the user 104 speaking the predefined wake word (in some instances) as part of the speech utterance 112, the voice-enabled device 106 may begin capturing audio from the environment 100A to generate audio data, or an audio signal, and send the audio data to the user device 108 which in turn begins uploading the audio data to the remote service 120 over the WAN network 116.’). 

Regarding claim 1, the Applicant argues that Nandy does not teach “determining, by the wearable device, that the voice information comprises an effective voice instruction in a case where the voice information comprises the preset wake-up word.” (Remarks: pg. 11) The Examiner respectfully disagrees.
As mentioned above, the wearable device (voice-enabled device 106) determines that a command was issued based on the detected wake word (par. 0107; ‘By detecting the wake word, the voice-enabled device 106 is able to determine that a command was issued by the user 104, and that the speech utterance 112 is not merely part of the conversation in the phone call.’). This clearly teaches the limitation.

Regarding claim 1, the Applicant argues that Nandy does not disclose or teach “wherein the effective voice instruction is issued by a user for a mobile terminal and comprises the preset wake-up word.” (Remarks: pg. 11) The Examiner directs the applicant to Fig. 1A, item 108, mobile device, which processes the voice command. Also par. 0043 recites, "The command processor may then cause the determined command to be sent to the user device 108 to cause the user device and/or the voice-enabled device 106 to perform the appropriate response for the command."

Regarding claim 1, the Applicant argues, “Therefore, Nandy fails to disclose or suggest “transmitting, by the wearable device, the effective voice instruction to the mobile terminal’, let alone “transmitting, by the wearable device, the effective voice instruction to the mobile terminal in response to determining that the voice information comprises the effective voice instruction.”” (Remarks: pg. 12) The Examiner respectfully disagrees.
Considering the prior art as a whole, Nandy does exactly this – transmitting the voice command (upon detection of a wake word that determines that the utterance includes a command) to the mobile device (user device 108) (par. 0107; ‘By detecting the wake word, the voice-enabled device 106 is able to determine that a command was issued by the user 104, and that the speech utterance 112 is not merely part of the conversation in the phone call. At 604, for each topology A, B, C, and D, the voice-enabled device 106 sends, via a Bluetooth Low Energy (BLE) network, the audio data representing the speech utterance 112 to the user device 108.’).

Regarding claim 1, the Applicant lastly argues, "Thus, Nandy cannot be considered to disclose or suggest “instructing, by the wearable device, the mobile terminal to send a playing instruction to the wearable device in a case where the effective voice instruction is related to the playing instruction”." (Remarks: pg. 12) Nandy teaches sending music data from the mobile terminal 108 to voice-enabled device 106 based on the voice command (par. 0047, 0069).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-8, 10-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nandy et al. (US 20190180740 A1) in view of McLaughlin et al. (20150189048 A1).

Regarding claims 1 and 7, Nandy teaches:
“A voice interaction method, applied to a wearable device” (par. 0036; ‘For instance, the voice-enabled device 106 and user device 108 may comprise handheld devices or other mobile devices, such as smartphones, tablet computers, media players, personal computers, wearable devices, various types of accessories, and so forth.’), comprising:
“collecting voice information through at least two microphones of the wearable device” (par. 0018; ‘For example, the voice-enabled devices may include one or more microphones and hardware, software, and/or firmware components, to detect and capture speech utterances from a user.’; par. 0037; ‘Accordingly, the user speaks a natural language speech utterance 112, such as "Play music from my playlist." The sound waves corresponding to the speech utterance 112 may be captured by one or more microphones of the voice-controlled device 106.’ ‘For instance, in some cases the voice-controlled device 106 is configured to identify a predefined "wake word" (i.e., a predefined utterance).’);
“detecting, by the wearable device (‘voice-controlled device 106’), whether there is a preset wake-up word in the voice information, and determining, by the wearable device, that the voice information comprises an effective voice instruction (‘command’) in a case where the voice information comprises the preset wake-up word, wherein the effective voice instruction is issued by a user for a mobile terminal and comprises the preset wake-up word” (par. 0018; ‘In some instances, the voice-enable devices may be configured to receive a “wake” trigger (e.g., wake word, button input, etc.) which indicates to the voice-enabled device that a user is issuing a command via a speech utterance.’ The indication that the user is issuing a command reads on effective voice instruction.; par. 0037; ‘For instance, in some cases the voice-controlled device 106 is configured to identify a predefined "wake word" (i.e., a predefined utterance).’; par. 0038; ‘Thus, the voice-enabled device 106 may be configured to detect the speech utterance 112 (e.g., wake word detection), generate audio data representing the speech utterance 112, and send the audio data over the BLE network 114 to the user device 108.’ ‘In such examples, the voice-enabled device 106 may be communicatively coupled to the user device 108 using one or more wireless connections so the user device 108 can communicate data, such as the audio data representing the speech utterance 112, over certain types of networks on behalf of the voice-enabled device 106.’; par. 0107; ‘By detecting the wake word, the voice-enabled device 106 is able to determine that a command was issued by the user 104, and that the speech utterance 112 is not merely part of the conversation in the phone call.’); and
“transmitting, by the wearable device, the effective voice instruction to the mobile terminal (‘user device 108’) in response to determining that the voice information comprises the effective voice instruction, and instructing the mobile terminal to send a playing instruction to the wearable device in a case where the effective voice instructions is related to the playing instructions” (par. 0041; ‘As noted above, upon the voice-enabled device 106 identifying the user 104 speaking the predefined wake word (in some instances) as part of the speech utterance 112, the voice-enabled device 106 may begin capturing audio from the environment 100A to generate audio data, or an audio signal, and send the audio data to the user device 108 which in turn begins uploading the audio data to the remote service 120 over the WAN network 116.’; par. 0043; 'For example, if the NLU output includes a command to play music (play music intent), the destination command processor may be a music playing application, such as one located on the target voice-enabled device 106 and/or the user device 108, or in a music playing appliance, configured to execute a music playing command.' The voice-enabled device, which is a wearable device connected to a mobile phone via Bluetooth, performs the audio playing.).
However, Nandy does not expressly teach:
“wherein two sockets for microphones are provided in each direction of the wearable device, and a trumpet serving as a playing means is provided in one direction of the wearable device.”
McLaughlin teaches:
“wherein two sockets for microphones are provided in each direction of the wearable device, and a trumpet serving as a playing means is provided in one direction of the wearable device” (par. 0007; ‘Some accessory devices for playing "louder" sounds from a mobile phone utilize an acoustic horn to increase the loudness of the sound from the mobile phone.’; par. 0030; ‘Mobile phones often have two microphones for detecting sound, such as a user's speech. A first microphone is often near a bottom of a mobile phone, and a second microphone is often near a top of the mobile phone.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nandy’s voice-enabled device by incorporating McLaughlin’s two microphones and acoustic horn in order to reduce undesired noise detected by the microphones as well as increase loudness of the voice-enabled device output.

Regarding claims 2 (dep. on claim 1) and 8 (dep. on claim 7), the combination of Nandy in view of McLaughlin further teaches:
“filtering out noises in the voice information by digital signal processing to obtain user voice information” (Nandy: par. 0090; ‘The AFE 410 may also include a noise reduction component for reducing noise in received audio signals, such as elements of microphone audio signals other than user speech.’); and
“determining that the user voice information comprises the effective voice instruction”  (Nandy: par. 0037; ‘Accordingly, the user speaks a natural language speech utterance 112, such as "Play music from my playlist." The sound waves corresponding to the speech utterance 112 may be captured by one or more microphones of the voice-controlled device 106.’)

Regarding claims 4 (dep. on claim 1) and 10 (dep. on claim 7), the combination of Nandy in view of McLaughlin further teaches:
“receiving a playing instruction from the mobile terminal to play according to the playing instruction” (Nandy: par. 0022; ‘For instance, the speech utterance from the user may be "please play music," and the command may include an instruction to stream music from a web-based music service (e.g., Spotify, Pandora, Amazon Prime Music, etc.).’).

Regarding claims 5 and 11, Nandy teaches:
“A voice interaction method, applied to a mobile terminal” (par. 0036; ‘For instance, the voice-enabled device 106 and user device 108 may comprise handheld devices or other mobile devices, such as smartphones, tablet computers, media players, personal computers, wearable devices, various types of accessories, and so forth.’) comprising:
“receiving, by the mobile terminal (‘user device 108’), an effective voice instruction from a wearable device (‘voice-controlled device 106’), wherein the effective voice instruction is issued by a user for the mobile terminal and comprises a preset wake-up word” (par. 0018; ‘In some instances, the voice-enable devices may be configured to receive a “wake” trigger (e.g., wake word, button input, etc.) which indicates to the voice-enabled device that a user is issuing a command via a speech utterance.’ The indication that the user is issuing a command reads on effective voice instruction.; par. 0037; ‘Accordingly, the user speaks a natural language speech utterance 112, such as "Play music from my playlist." The sound waves corresponding to the speech utterance 112 may be captured by one or more microphones of the voice-controlled device 106.’ ‘For instance, in some cases the voice-controlled device 106 is configured to identify a predefined "wake word" (i.e., a predefined utterance).’; par. 0038; ‘Thus, the voice-enabled device 106 may be configured to detect the speech utterance 112 (e.g., wake word detection), generate audio data representing the speech utterance 112, and send the audio data over the BLE network 114 to the user device 108.’ ‘In such examples, the voice-enabled device 106 may be communicatively coupled to the user device 108 using one or more wireless connections so the user device 108 can communicate data, such as the audio data representing the speech utterance 112, over certain types of networks on behalf of the voice-enabled device 106.’);
“determining, by the mobile terminal, whether the effective voice instruction received from the wearable device is related to audio playing” (par. 0173; ‘In various examples, the method may further comprise determining, at the user device 108, that the command comprises an instruction to play music audio data, wherein the command further includes an indication of a storage location of the music audio data, and obtaining the music audio data from the storage location.’);
 “sending, by the mobile terminal, a playing instructions to the wearable device, in response to determining the effective voice instruction is related to the audio playing, and controlling the wearable device to perform the audio playing without outputting audio (par. 0043; 'For example, if the NLU output includes a command to play music (play music intent), the destination command processor may be a music playing application, such as one located on the target voice-enabled device 106 and/or the user device 108, or in a music playing appliance, configured to execute a music playing command.' The voice-enabled device, which is a wearable device connected to a mobile phone via Bluetooth, performs the audio playing.).
However, Nandy does not expressly teach:
“wherein two sockets for microphones are provided in each direction of the wearable device, and a trumpet serving as a playing means is provided in one direction of the wearable device.”
McLaughlin teaches:
“wherein two sockets for microphones are provided in each direction of the wearable device, and a trumpet serving as a playing means is provided in one direction of the wearable device” (par. 0007; ‘Some accessory devices for playing "louder" sounds from a mobile phone utilize an acoustic horn to increase the loudness of the sound from the mobile phone.’; par. 0030; ‘Mobile phones often have two microphones for detecting sound, such as a user's speech. A first microphone is often near a bottom of a mobile phone, and a second microphone is often near a top of the mobile phone.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nandy’s voice-enabled device by incorporating McLaughlin’s two microphones and acoustic horn in order to reduce undesired noise detected by the microphones as well as increase loudness of the voice-enabled device output.


Regarding claim 13, the combination of Nandy in view of McLaughlin further teaches:
“An apparatus, comprising: one or more processors; and storage means for storing one or more programs, wherein the one or more processors execute the one or more programs, to implement the method of claim 1” (Nandy: par. 0036; ‘For instance, the voice-enabled device 106 and user device 108 may comprise handheld devices or other mobile devices, such as smartphones, tablet computers, media players, personal computers, wearable devices, various types of accessories, and so forth.’).

Regarding claim 14, the combination of Nandy in view of McLaughlin further teaches:
“a server, comprising: one or more processors; and storage means for storing one or more programs, wherein the one or more processors execute the one or more programs, to implement the method of claim 5” (Nandy: par. 0071; ‘In the illustrated implementation, the user device 108 includes one or more processors 202 and computer-readable media 204.’).

Regarding claim 15, the combination of Nandy in view of McLaughlin further teaches:
“A non-transitory computer-readable storage medium storing a computer program, wherein a processor executes the program, to implement the method according to claim 1” (Nandy: par. 0036; ‘For instance, the voice-enabled device 106 and user device 108 may comprise handheld devices or other mobile devices, such as smartphones, tablet computers, media players, personal computers, wearable devices, various types of accessories, and so forth.’).

Regarding claim 16, the combination of Nandy in view of McLaughlin further teaches:
“A non-transitory computer-readable storage medium storing a computer program, wherein a processor executes the program, to implement the method according to claim 5” (Nandy: par. 0071; ‘In the illustrated implementation, the user device 108 includes one or more processors 202 and computer-readable media 204.’).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658